Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00499-CV

                            In the Interest of E.J.G. and E.I.G.

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CI05544
                        Honorable Nick Catoe Jr., Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 12, 2019.


                                              _____________________________
                                              Irene Rios, Justice